


Exhibit 10.146

 

GUARANTY

(Hearth & Home of Ohio, Inc.)

 

This GUARANTY (“Guaranty”) is given as of October 29, 2010 (“Effective Date”),
by HEARTH & HOME OF OHIO, INC., an Ohio corporation (“Guarantor”), in favor of
GEORGIA LESSOR — BONTERRA/PARKVIEW, INC., a Maryland corporation (“Lessor”).

 

RECITALS

 

A.            ADK BONTERRA/PARKVIEW, LLC, a Georgia limited liability company
(“Lessee”), has executed and delivered to Lessor a Third Amended and Restated
Master Lease dated as of the date of this Guaranty (“Master Lease”), pursuant to
which Lessee is leasing from Lessor certain healthcare facilities located in the
State of Georgia and identified in the Master Lease (the “Facilities”).

 

B.            Guarantor owns 100% of the outstanding equity interests of Lessee,
and it is to the advantage of Guarantor that Lessor enter into the Master Lease.

 

C.            As a material inducement to Lessor to enter into the Master Lease,
Guarantor has agreed to guaranty the payment of all amounts due from, and the
performance of all obligations undertaken by the Lessee under the Master Lease
and the other Transaction Documents (as defined in the Master Lease) on the
terms and conditions of this Guaranty.

 

WHEREFORE, the parties hereby agree as follows.

 

1.             Defined Terms.  All capitalized terms used herein and not defined
herein shall have the meaning for such terms set forth in the Master Lease.

 

2.             Guaranty.  Guarantor hereby unconditionally and irrevocably
guarantees to Lessor (i) the payment when due of all Rent and all other sums
payable by the Lessee under the Master Lease and the other Transaction
Documents, and (ii) the faithful and prompt performance when due of each and
every one of the terms, conditions and covenants to be kept and performed by
Lessee and its Affiliates under the Transaction Documents, any and all
amendments, modifications, extensions and renewals of the Transaction Documents,
including without limitation all indemnification obligations, insurance
obligations, and all obligations to operate, rebuild, restore or replace any
facilities or improvements now or hereafter located on the real estate covered
by the Master Lease (collectively, the “Liabilities”).  In the event of the
failure of Lessee to pay any such amounts owed, or to render any other
performance required of Lessee or its Affiliates under the Transaction
Documents, when due, Guarantor shall forthwith perform or cause to be performed
all provisions of the Transaction Documents to be performed by Lessee and its
Affiliates thereunder, and pay all damages that may result from the
non-performance thereof to the full extent provided under the Transaction
Documents.  As to the Liabilities, Guarantor’s liability under this Guaranty is
without limit.

 

3.             Survival of Obligations.  The obligations of Guarantor under this
Guaranty with respect to the Transaction Documents shall survive and continue in
full force and effect notwithstanding:

 

--------------------------------------------------------------------------------


 

(a)                                  any amendment, modification, or extension
by Lessee or, as applicable, any Affiliate, and Lessor of any Transaction
Document;

 

(b)                                 any compromise, release, consent, extension,
indulgence or other action or inaction in respect of any terms of any
Transaction Document or any other guarantor of the Liabilities;

 

(c)                                  any substitution or release, in whole or in
part, of any security for this Guaranty which Lessor may hold at any time;

 

(d)                                 any exercise or nonexercise by Lessor of any
right, power or remedy under or in respect of any Transaction Document or any
security held by Lessor with respect thereto, or any waiver of any such right,
power or remedy;

 

(e)                                  any bankruptcy, insolvency, reorganization,
arrangement, adjustment, composition, liquidation, or the like of the Lessee or
any other guarantor of the Liabilities;

 

(f)                                    any limitation of Lessee’s liability
under any Transaction Document or any limitation of Lessee’s liability
thereunder which may now or hereafter be imposed by any statute, regulation or
rule of law, or any illegality, irregularity, invalidity or unenforceability, in
whole or in part, of any Transaction Document or any term thereof, unless such
statute, regulation or rule of law expressly imposes by its terms any limitation
on the Guarantor’s liability under this Guaranty;

 

(g)                                 any sale, lease, or transfer of all or any
part of any interest in any Facility to any other person, firm or entity;

 

(h)                                 any act or omission by Lessor with respect
to any of the security instruments or any failure to file, record or otherwise
perfect any of the same;

 

(i)                                     any extensions of time to Lessee, any
Affiliate of Lessee, or any other guarantor of the Liabilities for performance
under the Transaction Documents, whether prior to or after maturity;

 

(j)                                     the release of any collateral from any
lien in favor of Lessor held with respect to any of the Transaction Documents,
or the release of Lessee from performance or observation of any of the
agreements, covenants, terms or conditions contained in any Transaction Document
by operation of law or otherwise;

 

(k)                                  the fact that Lessee may or may not be
personally liable, in whole or in part, under the terms of any Transaction
Document to pay any money judgment;

 

(l)                                     the failure to give Guarantor any notice
of acceptance, default or otherwise;

 

(m)                               any other guaranty now or hereafter executed
by Guarantor or anyone else in connection with any Transaction Document;

 

2

--------------------------------------------------------------------------------


 

(n)                                 any rights, powers or privileges Lessor may
now or hereafter have against any other person, entity or collateral with
respect to the Transaction Documents; or

 

(o)                                 any other circumstances, whether or not
Guarantor had notice or knowledge thereof, other than the payment or performance
of all of the Liabilities.

 

4.             Primary Liability.  The liability of Guarantor with respect to
the Liabilities shall be primary, direct and immediate, and Lessor may proceed
against Guarantor: (i) prior to or in lieu of proceeding against Lessee, its
assets, any security deposit, or any other guarantor of the Liabilities; and
(ii) prior to or in lieu of pursuing any other rights or remedies available to
Lessor.  All rights and remedies afforded to Lessor by reason of this Guaranty
or by law are separate, independent and cumulative, and the exercise of any
rights or remedies shall not in any way limit, restrict or prejudice the
exercise of any other rights or remedies.  In the event of any default under any
Transaction Document, a separate action or actions may be brought and prosecuted
against Guarantor whether or not Lessee is joined therein or a separate action
or actions are brought against Lessee.  Lessor may maintain successive actions
for other defaults.  Lessor’s rights hereunder shall not be exhausted by its
exercise of any of its rights or remedies or by any such action or by any number
of successive actions until and unless all indebtedness and obligations the
payment and performance of which are hereby guaranteed have been paid and fully
performed.

 

5.             Obligations Not Affected.  In such manner, upon such terms and at
such times as Lessor in its sole discretion deems necessary or expedient, and
without notice to Guarantor, Lessor may:  (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any obligation hereby guaranteed; (b) extend, amend or terminate
any of the Transaction Documents; or (c) release Lessee by consent to any
assignment (or otherwise) as to all or any portion of the Liabilities.  Any
exercise or non-exercise by Lessor of any right hereby given Lessor, dealing by
Lessor with Guarantor or any other guarantor, Lessee or any other person, or
change, impairment, release or suspension of any right or remedy of Lessor
against any person including Lessee and any other guarantor will not affect any
of the obligations of Guarantor hereunder or give Guarantor any recourse or
offset against Lessor.

 

6.             Waiver.  With respect to the Transaction Documents, Guarantor
hereby waives and relinquishes all rights and remedies accorded by applicable
law to sureties and/or guarantors or any other accommodation parties, under any
statutory provisions, common law or any other provision of law, custom or
practice, and agrees not to assert or take advantage of any such rights or
remedies including, but not limited to:

 

(a)                                  any right to require Lessor to proceed
against the Lessee or any other person or to proceed against or exhaust any
security held by Lessor at any time or to pursue any other remedy in Lessor’s
power before proceeding against Guarantor or to require that Lessor cause a
marshaling of Lessee’s assets or the assets, if any, given as collateral for
this Guaranty or to proceed against Lessee and/or any collateral, including
collateral, if any, given to secure Guarantor’s obligation under this Guaranty,
held by Lessor at any time or in any particular order;

 

3

--------------------------------------------------------------------------------


 

(b)                                 any defense that may arise by reason of the
incapacity or lack of authority of any other person or persons acting on behalf
of Guarantor, Lessee, any Affiliate of Lessee, or any other guarantor of the
Liabilities;

 

(c)                                  notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of Lessee, Lessor, any creditor of Lessee or Guarantor
or on the part of any other person whomsoever under this or any other instrument
in connection with any obligation or evidence of indebtedness held by Lessor or
in connection with any of the Liabilities;

 

(d)                                 any defense based upon an election of
remedies by Lessor which destroys or otherwise impairs the subrogation rights of
Guarantor or the right of Guarantor to proceed against Lessee for reimbursement,
or both;

 

(e)                                  any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal;

 

(f)                                    any duty on the part of Lessor to
disclose to Guarantor any facts Lessor may now or hereafter know about Lessee,
regardless of whether Lessor has reason to believe that any such facts
materially increase the risk beyond that which Guarantor intends to assume or
has reason to believe that such facts are unknown to Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Lessee and of all circumstances bearing
on the risk of non-payment or non-performance of any obligations or indebtedness
hereby guaranteed;

 

(g)                                 any defense arising because of Lessor’s
election, in any proceeding instituted under the federal Bankruptcy Code, of the
application of Section 1111 (b)(2) of the federal Bankruptcy Code; and

 

(h)                                 any defense based on any borrowing or grant
of a security interest under Section 364 of the federal Bankruptcy Code.

 

(i)                                     all rights and remedies accorded by
applicable law to guarantors, including without limitation, any extension of
time conferred by any law now or hereafter in effect and any requirement or
notice of acceptance of this Guaranty or any other notice to which the
undersigned may now or hereafter be entitled to the extent such waiver of notice
is permitted by applicable law.

 

7.             Warranties.  With respect to the Transaction Documents, Guarantor
warrants that: (a) this Guaranty is executed at Lessee’s request; and (b)
Guarantor has established adequate means of obtaining from Lessee on a
continuing basis financial and other information pertaining to Lessee’s
financial condition.  Guarantor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder,

 

4

--------------------------------------------------------------------------------


 

and Guarantor further agrees that Lessor shall have no obligation to disclose to
Guarantor information or material acquired in the course of Lessor’s
relationship with Lessee.

 

8.             No-Subrogation.  Until all obligations of Lessee under
Transaction Documents have been satisfied and discharged in full for one (1)
year (provided, however, that Lessee’s obligations under Section 7.3 of the
Master Lease which expressly survive expiration or termination thereof shall, so
long as there is no currently pending claim under such section, not be
considered in determining whether the Lessee’s obligations have been satisfied
or discharged), Guarantor shall have no right of subrogation and waives any
right to enforce any remedy which Lessor now has or may hereafter have against
Lessee and any benefit of, and any right to participate in, any security now or
hereafter held by Lessor with respect to the Master Lease.

 

9.             Subordination.  Upon the occurrence of an Event of Default under
any Transaction Document, which is not cured by Guarantor, the indebtedness or
obligations of Lessee to Guarantor shall not be paid in whole or in part nor
will Guarantor accept any payment of or on account of any amounts owing, without
the prior written consent of Lessor and at Lessor’s request, Guarantor shall
cause Lessee to pay to Lessor all or any part of the subordinated indebtedness
until the obligations under the Transaction Documents have been paid in full.
Any payment by Lessee in violation of this Guaranty shall be received by
Guarantor in trust for Lessor, and Guarantor shall cause the same to be paid to
Lessor immediately on account of the amounts owing from Lessee to Lessor.  No
such payment will reduce or affect in any manner the liability of Guarantor
under this Guaranty.

 

10.           No Delay.  Any payments required to be made by Guarantor hereunder
shall become due on demand in accordance with the terms hereof immediately upon
the happening of an Event of Default under any Transaction Document.

 

11.           Application of Payments.  With respect to the Transaction
Documents, and with or without notice to Guarantor, Lessor, in Lessor’s sole
discretion and at any time and from time to time and in such manner and upon
such terms as Lessor deems appropriate, may (a) apply any or all payments or
recoveries from Lessee or from any other guarantor of the Liabilities under any
other instrument or realized from any security, in such manner and order of
priority as Lessor may determine, to any indebtedness or other obligation of the
Lessee with respect to the Transaction Documents and whether or not such
indebtedness or other obligation is guaranteed hereby or is otherwise secured or
is due at the time of such application, and (b) refund to Lessee any payment
received by Lessor under the Transaction Documents.

 

12.           Guaranty Default.

 

(a)           As used herein, the term Guaranty Default shall mean one or more
of the following events (subject to applicable cure periods):

 

(i)                                     the failure of Guarantor to pay the
amounts required to be paid hereunder at the times specified herein;

 

(ii)                                  the failure of Guarantor to observe and
perform any covenants, conditions or agreement on its part to be observed or
performed, other than as

 

5

--------------------------------------------------------------------------------


 

referred to in Subsection (i) above, for a period of thirty (30) days after
written notice of such failure has been given to Guarantor by Lessor, unless
Lessor agrees in writing to an extension of such time prior to its expiration;

 

(iii)                               the occurrence of an Event of Default under
the Master Lease or any of the other Transaction Documents.

 

(b)           Upon the occurrence of a Guaranty Default, Lessor shall have the
right to bring such actions at law or in equity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post-judgement
proceedings.

 

13.           Financial Covenants.  At all times while any Obligations
guaranteed by Guarantor remain outstanding, Guarantor shall comply with any and
all financial covenants of the Master Lease applicable to Guarantor, as the same
may be amended, modified or restated from time to time.

 

14.           Financial Statements.  As and when required under the Master
Lease, Guarantor shall deliver to Lessor such Financial Statements of Guarantor
as are required under the Master Lease.

 

15.           Notices.  All notices, demands or requests required or permitted
to be given to either party hereto shall be in writing and shall be deemed given
if delivered personally, sent by reputable overnight courier, with
acknowledgment of receipt requested, or mailed by registered, overnight or
certified mail, with full postage paid thereon, return receipt requested (such
notice to be effective on the date such receipt is acknowledged), as follows:

 

Guarantor:

 

c\o AdCare Health Systems Inc.
Two Buckhead Plaza
3050 Peachtree Road NW, Suite 570
Atlanta, Georgia 30305
Attention: Chris Brogdon
Tel: (770) 650-7086, ext. 12
Fax: (770) 650-8883

 

 

 

With copy to:

 

Gregory P. Youra, Esq.
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway, Suite 600
Atlanta, Georgia 30339
Tel: (770) 956-9600
Fax: (770) 956-1490

 

6

--------------------------------------------------------------------------------


 

Lessor

 

c/o Omega Healthcare Investors, Inc.
200 International Circle, Suite 3500
Hunt Valley, MD 21030
Attn: Daniel J. Booth
Telephone No.: (410) 427-1700
Facsimile No.: (410) 427-8800

 

 

 

With copy to:

 

Doran Derwent, PLLC
5960 Tahoe Dr., SE, Suite 101
Grand Rapids, Michigan 49546
Attn: Mark E. Derwent
Telephone No.: (616) 451-8690
Facsimile No.: (616) 451-8697

 

or to such place and with such other copies as Guarantor or Lessor may designate
for itself by written notice to the other.

 

16.           Miscellaneous.

 

(a)           No term, condition or provision of this Guaranty may be waived
except by an express written instrument to that effect signed by Lessor.  No
waiver of any term, condition or provision of this Guaranty will be deemed a
waiver of any other term, condition or provision, irrespective of similarity, or
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided.

 

(b)           If any one or more of the terms, conditions or provisions
contained in this Guaranty is found in a final award or judgment rendered by any
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining terms,
conditions and provisions of this Guaranty shall not in any way be affected or
impaired thereby, and this Guaranty shall be interpreted and construed as if the
invalid, illegal, or unenforceable term, condition or provision had never been
contained in this Guaranty.

 

(c)           THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, EXCEPT THAT THE LAWS OF THE STATE IN
WHICH A FACILITY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY
(i) TO OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH
RESPECT TO SUCH FACILITY, AND (ii) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE
GOVERNED BY THE LAWS OF THE STATE IN WHICH SUCH FACILITY IS LOCATED.  GUARANTOR
CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF THE
STATE OR STATES IN WHICH THE FACILITY OR FACILITIES ARE LOCATED AND AGREES THAT
ALL DISPUTES CONCERNING THIS GUARANTY BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OR STATES IN WHICH THE FACILITY OR FACILITIES ARE LOCATED. 
GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY
METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OR STATES IN WHICH THE FACILITY
OR FACILITIES ARE LOCATED AND IRREVOCABLY

 

7

--------------------------------------------------------------------------------


 

WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS OF THE STATE OR
STATES IN WHICH THE FACILITY OR FACILITIES ARE LOCATED.

 

(d)           GUARANTOR AND LESSOR HEREBY WAIVE TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY
REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH
OR ENFORCEMENT THEREOF.

 

(e)           In the event of any suit, action, arbitration or other proceeding
to interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
actual costs and expenses reasonably incurred in connection therewith,
including, but not limited to, attorneys’ fees and costs of appeal, post
judgment enforcement proceedings (if any) and bankruptcy proceedings (if any). 
Any court, arbitrator or panel of arbitrators shall, in entering any judgment or
making any award in any such suit, action, arbitration or other proceeding, in
addition to any and all other relief awarded to such prevailing party, include
in such-judgment or award such party’s costs and expenses as provided in this
paragraph.

 

(f)            Guarantor (i) represents that it has been represented and advised
by counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Transaction Documents; and (iii) further represents
that Guarantor has been advised by counsel with respect thereto.  This Guaranty
shall be construed and interpreted in accordance with the plain meaning of its
language, and not for or against Guarantor or Lessor, and as a whole, giving
effect to all of the terms, conditions and provisions hereof.

 

(g)           Except as provided in any other written agreement now or at any
time hereafter in force between Lessor and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Lessor with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Lessor or
Guarantor unless expressed herein.

 

(h)           All stipulations, obligations, liabilities and undertakings under
this Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Lessor and to the benefit of Lessor’s
successors and assigns.

 

(i)            Whenever the singular shall be used hereunder, it shall be deemed
to include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires.  Section captions or headings used in the Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.

 

Signatures on following page.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty in favor of
GEORGIA LESSOR — BONTERRA/PARKVIEW, INC., a Maryland corporation, as of the date
first written above.

 

 

GUARANTOR:

 

 

 

 

 

 

HEARTH & HOME OF OHIO, INC., an Ohio corporation

 

 

 

 

 

 

By:

/s/ David A. Tenwick

 

 

 

David A. Tenwick

 

 

 

Secretary

 

 

STATE OF OHIO

)

 

) SS

COUNTY OF DELAWARE

)

 

This instrument was acknowledged before me on the            day of October,
2010, by David A. Tenwick, the Secretary of HEARTH & HOME OF OHIO, INC., an Ohio
corporation, on behalf of said corporation.

 

 

 

/s/ Amanda R. Norris

 

Notary Public, Marion County, Ohio

 

My Commission Expires: April 1, 2015

 

--------------------------------------------------------------------------------
